Rothrock, J.
We are of opinion that the petition is sufficiently specific. It does not follow, because negligence is a mixed question of law and fact, that the general allegation is pleading a legal conclusion only. The facts necessary to be pleaded are not merely physical facts. It is not allowable to jilead mere abstract conclusions of law, having no element of fact; they form no jiart of the allegations constituting a cause of action; but if they contain the elements also of a fact, construing the language in its ordinary meaning, then force and effect must be given to them as allegations of fact, as when necessaries are furnished to an infant, or when a deed or mortgage is alleged as having been made, or the ownership of property is asserted; the general allegation is sufficient, being the ultimate fact to he established by evidence. To allege more would be to plead the evidence which is not allowable. Oldfield v. N. Y. & Harlem R. Co., 14 N. Y., 310; Nolton v. Western B. Co., 15 N. Y., 444.
Affirmed.